LEVINE, J.
PLEADINGS — Personal Property (420 C3)
(440 P) Amended statement of claim setting forth contract of bailment for storing automobile, with duty of bailee to deliver automobile to bailor at bailor’s request, held to state a cause of action for a breach of contract of bailment rather than for conversion.
TRIAL.
(590 B) In action for breach of contract of bailment for storage of automobile, a prima facie case is established by merely showing demand on the part of bailor for his automobile and failure on the part of bailee to comply therewith; burden thereupon being cast on bailee to show freedom from negligence.
BAILMENTS.
(60 Lai) Bailee under contract of bailment is bound to take reasonable precautions for protection of bailor’s property, which may require some reasonable precaution on part of employer to protect property from depredation of employee who may be tempted to steal property of bailor.
TRIAL.
(590 W2a) In order to reverse on the weight of evidence, judgment must be manifestly against weight of evidence.
BAILMENTS.
(60 Lai) Act of bailee in posting signs to effect that he would not be responsible for. loss to patrons by theft or fire, being unilateral in character, is not binding on bailor, unless his attention was called to sign, and he expressly or impliedly agreed to same.
CONTRACTS.
(150 T3) A emtraet, being founded on a meeting of the minds between the contracting parties, contains only such terms as are agreed on.
AUTOMOBILES — Contracts (150 B)
(50 16) Defense in action for breach of contract of bailment for storage of automobile that bailor was compensated for his loss by a theft insurance company is of no avail, in that payment of claim by insurance company does not inure to benefit of bailee, being a matter entirely between insurer and bailor.
(Sullivan, PJ., and Vickery, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.